If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re GERALDINE M. BENJAMIN TRUST.


KATHLEEN JANSEN, Trustee of the GERALDINE                          UNPUBLISHED
M. BENJAMIN TRUST,                                                 April 30, 2020

               Appellee/Cross-Appellant,

v                                                                  No. 345632
                                                                   Ogemaw Probate Court
DAVID ZETTLE and LUANN ZETTLE, also                                LC No. 17-015903-DE
known as LOUANN ZETTLE,

               Appellants/Cross-Appellees.


Before: O’BRIEN, P.J., and JANSEN and GLEICHER, JJ.

PER CURIAM.

        In this will and trust dispute, David and LuAnn Zettle, also referred to herein as
respondents, appeal as of right the probate court’s findings that a will and trust put forward by
respondents were forgeries. Respondents also challenge the probate court’s judgment against them
in the amount of $371,955.40. In a cross-appeal, Kathleen Jansen, as trustee, appeals the probate
court’s decision to not award treble damages. We affirm.

                   I. PERTINENT FACTS AND PROCEDURE HISTORY

        The decedent, who died on December 17, 2016, has three living children, Terry Benjamin,
Larry Benjamin, and LuAnn Zettle; four grandchildren, Geran and Ganae Zettle, Justin Benjamin,
and Robert Redlawsk; and three great-grandchildren, Zander Benjamin, Mackenzie Benjamin, and
Dallas Zettle. Terry has a longstanding relationship with Geraldine Newman, and LuAnn is
married to David Zettle. This dispute begins in 2011. The decedent executed a valid will and trust
on April 14, 2011 (“the April 2011 will”) through attorney Christine Juarez. The documents
named two of the decedent’s close friends, Peter and Kathleen Jansen, as personal representatives
and trustees. In July 2012, the decedent created an amendment to the April 2011 trust through the




                                               -1-
“U.A.W. Legal Services” (“the first July 2012 amendment”).1 UAW attorney Kathy Davisson
Kihata created this amendment, and the decedent executed it in Kihata’s office on July 26, 2012.
These events are undisputed. What occurred next is the source of tremendous dispute and was
what occupied the probate court at trial.

        Respondents alleged that the decedent created another will in September 2011 (“the
September 2011 will”). This second will revoked the April 2011 will, named David and LuAnn
as personal representatives, and gave them discretion to distribute the decedent’s assets largely as
they saw fit. Respondents alleged that they found the September 2011 will while searching the
decedent’s house after her death. The September 2011 will contains witness signatures from Lila
Hewitt, Alaina Noel, and Brenda Judd. Hewitt is respondents’ cousin and mother-in-law to
Brenda; Brenda’s husband, Mark Judd, is the decedent’s great-nephew; and Noel was Ganae’s best
friend and unrelated to the decedent.

        Additionally, respondents alleged that, later in the day on July 26, 2012, the decedent
executed a second amendment to the April 2011 trust after leaving the UAW and returning home
(“the second July 2012 amendment”). Respondents allege that the decedent executed this second
amendment to replace the first amendment that she had created at the UAW earlier that day. This
second amendment named David and LuAnn as trustees and called for a distribution that favored
David, LuAnn, and their family far more than in the first amendment. This second July 2012
amendment contains witness signatures from John “Jack” Scott, Alaina Noel, and Sharon McLane.
Scott was the decedent’s nephew but died prior to trial, and McLane’s husband is the decedent’s
nephew. Respondents claimed that they found the second July 2012 amendment while searching
the decedent’s house after her death.

          Respondents’ theory of the case was that the decedent executed the September 2011 will
at a bank in the presence of the respective witnesses and bank employee. In July 2012 and after
the decedent executed the first July 2012 amendment at the UAW, the decedent decided to change
the amendment that she had just executed. She returned home and had several individuals over to
her house for a social gathering. During this gathering, the decedent had the respective witnesses
informally sign the second July 2012 amendment. Respondents claimed that they found the second
July 2012 amendment underneath decedent’s mattress, along with a signature page from the first
July 2012 amendment. According to respondents, they had believed that this signature page
applied to the accompanying second July 2012 amendment; therefore, they had believed the trust
document they found underneath the mattress was, in fact, the first July 2012 amendment executed
at the UAW.2 David, as the trustee named in the second July 2012 amendment, gathered and
distributed the trust assets. Respondents claimed that they did not learn until after this distribution
that the trust documents they found underneath the mattress were not created at the UAW and that



1
 The decedent had worked for General Motors until she retired, and she therefore had access to
such services.
2
 It was explained at trial that the UAW did not typically keep copies of executed documents. This
meant that the original first July 2012 amendment that the decedent received would likely have
been the only copy, barring the decedent making other copies herself.


                                                 -2-
the documents were in fact the second July 2012 amendment. They claimed that they subsequently
discovered another signature page that applied to this second July 2012 amendment.

        Petitioner’s theory of the case was drastically different. Petitioner claimed that the
September 2011 will and the second July 2012 amendment were forgeries created by respondents.
Petitioners claimed that respondents were dissatisfied with the decedent’s distribution scheme and
wanted more assets. According to petitioner, respondents initially produced the forged second
July 2012 amendment to substitute for the first July 2012 amendment; in other words, to act as if
it was the first July 2012 amendment. However, when respondents were informed that there was
an unsigned copy of the first July 2012 amendment—which was different from the one they had
produced—respondents, to hide the forgery, changed their story and claimed that the one they
found under the mattress was a second amendment completed on the same day as the first.
Petitioner pointed to the “newly” discovered signature page that applied to this second July 2012
amendment. Furthermore, petitioner believed that, when assets were found to be outside the trust’s
reach, respondents subsequently came forward with the forged September 2011 will so that these
assets could be accessed. The alleged witnesses to the forged documents were close with
respondents, and some received financial compensation. This compensation was ostensibly
through the will and trust but, in petitioner’s belief, was in actuality payment for being witnesses
to the forged documents.

        The probate court ultimately sided with petitioner, concluding that respondents forged the
September 2011 will and second July 2012 amendment in an attempt to defraud the beneficiaries
and to gain control of the decedent’s estate. It found that the alleged witnesses to these forged
documents, who testified at trial, were not credible given the surrounding circumstances. It
awarded $371,955.40 against respondents, which was the amount it determined was required to
restore the trust and make it whole. Moreover, with the trust restored and its original terms in
effect, it precluded LuAnn from receiving her share as a beneficiary under these terms.
Respondents appeal the findings on forgery and, alternatively, argue that the probate court lacked
authority to essentially “disinherit” LuAnn as a remedy.

                                         II. ANALYSIS

                                 A. STANDARDS OF REVIEW

        A probate court’s dispositional rulings are reviewed for an abuse of discretion. In re Bibi
Guardianship, 315 Mich. App. 323, 328; 890 NW2d 387 (2016). Similarly, the award of treble
damages is a discretionary matter, Aroma Wines & Equip, Inc v Columbian Distribution Servs,
Inc, 303 Mich. App. 441, 449; 844 NW2d 727 (2013), and discretionary matters are reviewed for
an abuse of discretion, Greenberg v Chambers, 262 Mich. 706, 709; 247 N.W. 926 (1933). An abuse
of discretion occurs when the probate court “chooses an outcome outside the range of reasonable
and principled outcomes.” Bibi Guardianship, 315 Mich. App. at 329 (quotation marks and citation
omitted). We review the probate court’s factual findings for clear error, which occurs “when a
reviewing court is left with a definite and firm conviction that a mistake has been made, even if
there is evidence to support the finding.” Id. at 328-329 (quotation marks and citations omitted).
Finally, questions of statutory interpretation, construction, and application are reviewed de novo.
Dextrom v Wexford Co, 287 Mich. App. 406, 416; 789 NW2d 211 (2010).



                                                -3-
                                              B. FORGERY

       Respondents first argue that the probate court clearly erred by finding that the September
2011 will and second July 2012 amendment were created by respondents with forged decedent
signatures. We disagree.

         For a will to be valid, it must be (1) in writing, (2) signed the testator or in the testator’s
name by another individual in the testator’s presence and at his or her direction, and (3) signed by
at least two persons within a reasonable time of witnessing either (a) the testator’s signing or (b)
the testator’s acknowledgment of his or her signature or the will itself. MCL 700.2502(1). A trust
is valid if (1) the settlor has capacity, (2) the settlor intends to create the trust, (3) there is a definite
beneficiary, (4) the trustee has duties to perform, and (5) the same person is not sole trustee and
sole beneficiary. MCL 700.7402(1). The plaintiff or proponent in a probate case has the burden
to prove his or her case by a preponderance of the evidence. In re Estate of Wojan, 126 Mich. App.
50, 51; 337 NW2d 308 (1983). The person challenging a will has the burden to show, relevant to
this appeal, fraud or revocation, MCL 700.3407(1)(c), and a trust is void if it was created by fraud,
duress, or undue influence, MCL 700.7406. A testamentary document created through forgery is
invalid. See Marshick v Clayt, 293 Mich. 139, 140-141; 291 N.W. 252 (1940).

        Ample evidence supported the probate court’s conclusion that the disputed documents were
forgeries created by respondents. Testimony from multiple witnesses, including the attorney who
created the April 2011 will and the UAW attorney who drafted the first July 2012 amendment,
demonstrated that the decedent explicitly denounced appointing immediate family from serving as
either personal representatives or trustees. The decedent chose family friends, Peter and Kathleen
Jansen, specifically to avoid the family conflict that has arisen in this case. She wanted
independent persons who would receive no benefit from her estate. The Jansens were chosen
because they were close friends who received nothing from the decedent’s estate. The attorney’s
notes from the first July 2012 amendment demonstrated that LuAnn, who accompanied the
decedent to both the consultation and signing, pushed for David to be named trustee; however, the
decedent emphatically denounced this, reiterating that she did not want her children or immediate
family to handle her estate.

        Yet respondents would have the probate court believe that the decedent, returning home
from the UAW, suddenly, and conveniently, changed her position and not only named David and
LuAnn as trustees but also gave them and their family significantly more assets from the trust.
Moreover, the September 2011 will, which named David and LuAnn as personal representatives,
directly conflicted with the decedent’s actions and statements in July 2012 at the UAW when she
denounced using immediate family to handle her estate. Furthermore, as late as 2016, after Peter
Jansen had passed away, the decedent told witnesses that Kathleen Jansen was to handle the
decedent’s estate. Such statements make little sense if the decedent had executed the documents
put forth by respondents.

       Additionally, a handwriting expert analyzed the signatures on the September 2011 will and
the second July 2012 amendment, and the expert concluded that the signatures did not belong to




                                                     -4-
the decedent.3 Throughout the testimony was a consistent theme: the decedent chose the Jansens
specifically because she wanted to avoid issues that could arise with her immediate family. The
probate court found it unlikely that the decedent would so suddenly and completely change her
position, especially in light of the significant benefit that respondents received. Respondents may
disagree with the probate court’s conclusions and weight given to the witnesses, but the credibility
of witnesses and weight given to their testimony are matters for the trier of facts. In re Oversmith’s
Estate, 340 Mich. 104, 106; 64 NW2d 678 (1954). See also MCL 2.613(C) (“[R]egard shall be
given to the special opportunity of the trial court to judge the credibility of the witnesses who
appeared before it.”). Those witnesses who allegedly signed the September 2011 will and second
July 2012 amendment were found to not be credible on the basis of financial compensation they
received from David through the trust; inconsistent and undetailed testimony; and the fact that
many witnesses claimed they never read the document(s) they allegedly signed.

        Based on the evidence presented at trial, we are not left with “a definite and firm conviction
that a mistake has been made” or that the probate court’s decision to invalidate the documents put
forth by respondents was “outside the range of reasonable and principled outcomes.” Bibi
Guardianship, 315 Mich. App. at 329 (quotation marks and citations omitted).

                                   C. THE JUDGMENT AWARD

       Respondents argue alternatively that, even if the probate court did not clearly err in its
findings on forgery, its judgment amount was improper and it lacked authority to effectively
disinherit LuAnn. We disagree.

         MCL 700.7801 provides that a “trustee shall administer the trust in good faith,
expeditiously, in accordance with its terms and purposes, for the benefit of the trust beneficiaries,
and in accordance with this article.” If the trustee “acts in reasonable reliance on the terms of the
trust as expressed in the trust instrument,” he or she “is not liable to a trust beneficiary for a breach
of trust to the extent the breach resulted from the reliance.” MCL 700.7906 (emphasis added).
Furthermore, “[a] trustee who does not know that a trust has been revoked or amended is not liable
to the settlor or the settlor’s successors in interest, including the trust beneficiaries, for distributions
made and other actions taken on the assumption that the trust had not been amended or revoked.”
MCL 700.7602(7).

        MCL 700.7901(1) provides that “[a] violation by a trustee of a duty the trustee owes to a
trust beneficiary is a breach of trust”; moreover, the remedies for such a breach of trust are
delineated:

              (2) To remedy a breach of trust that has occurred or may occur, the court
        may do any of the following:



3
  Respondents argue that such handwriting experts are unreliable and should not have been given
weight by the probate court; however, they cite no case that disallows such experts. In fact,
respondents acknowledge several decisions in which such expert testimony was permitted.


                                                    -5-
                (a) Compel the trustee to perform the trustee’s duties.

                (b) Enjoin the trustee from committing a breach of trust.

                (c) Compel the trustee to redress a breach of trust by paying money,
        restoring property, or other means.

                (d) Order a trustee to account.

               (e) Appoint a special fiduciary to take possession of the trust property and
        administer the trust.

                (f) Suspend the trustee.

                (g) Remove the trustee as provided in section 7706.

                (h) Reduce or deny compensation to the trustee.

               (i) Subject to section 7912, void an act of the trustee, impose a lien or a
        constructive trust on trust property, or trace trust property wrongfully disposed of
        and recover the property or its proceeds.

                (j) Order any other appropriate relief. [MCL 700.7901(2).]

        When a trustee has committed a breach of trust, the trustee is liable to the trust beneficiaries
affected for whichever of the following is larger:

                (a) The amount required to restore the value of the trust property and trust
        distributions to what they would have been had the breach not occurred.

                (b) The profit the trustee made by reason of the breach. [MCL 700.7902.]

Finally, MCL 700.7813(4) provides:

                 If a person embezzles or wrongfully converts trust property, or refuses,
        without colorable claim of right, to transfer possession of trust property to the
        current trustee upon demand, the person is liable in an action brought by the current
        trustee, or the beneficiary of the trust for the benefit of the trust, for double the value
        of any property embezzled, converted, or wrongfully withheld from the current
        trustee.

         Examining the probate court’s judgment amount, we are convinced it reached the correct
calculation to make the trust whole. The valid first July 2012 amendment provided for $40,000 to
be given to each grandchild and great-grandchild, with the rest to be divided equally among Terry,
Larry, and LuAnn. Zander, Dallas, and Mackenzie should have received $40,000 each to be held
in trust until they reached 21 years of age. However, Zander and Mackenzie each directly received
$10,000 from respondents, and Dallas directly received the full $40,000. Given that this amount



                                                   -6-
was to be held in trust until they reached 21 years of age and not distributed directly to them,
respondents must therefore repay the $60,000 improperly distributed to them.

        LuAnn received a total distribution of $226,985.30 under the forged trust’s terms. Under
the original trust’s terms, she was in fact entitled to only $185,369.12. This number is reached by
taking the trust’s total value, $836,107.36,4 subtracting the $280,000 for the seven grandchildren
and great-grandchildren, and dividing by three, i.e., the number of decedent’s children. The
difference between these two numbers is $41,616.18, and this was the amount that LuAnn was
required to return. Furthermore, no other distributions should have occurred besides (1) the
$40,000 to each of the grandchildren and great-grandchildren and (2) the final distribution to the
decedent’s three children of any remaining assets. Accordingly, Ganae should not have received
the $33,000; Larry should not have received an additional $2,341.96; and the $4,000 to “Helpers”
should not have occurred. Furthermore, David was not authorized to act as trustee, which means
that his $19,722.14 in fees and the $25,906 transferred to the checking account should not have
been distributed. The total amount from these unauthorized distributions is $86,970.10.

        Adding the $60,000 for the grandchildren and great-grandchildren, the $41,616.18 from
LuAnn, and the $84,970.10 gives a total of $186,586.28 that respondents were required to return.
As stated previously, the amount that LuAnn was entitled to receive under the original trust’s terms
was $185,369.12. The probate court decided that LuAnn had forfeited this amount through her
actions. This brings the total judgment to $371,955.40, which is the amount that the probate court
awarded.

         We reject respondents’ contentions that the probate court lacked authority to withhold the
$186,586.28 that LuAnn would have been entitled to receive under the original trust’s terms. The
probate court found that respondents carried out a scheme to defraud the beneficiaries through
forgery and to obtain significant financial benefit. If the probate court had merely ordered that the
trust be made whole without any further judgment against LuAnn, this would mean that she would
still have received her share under the first July 2012 amendment and April 2011 will. In other
words, having lost out on her scheme for more financial gain, she would still have obtained the
original benefit as if she had never attempted the scheme in the first place. As petitioner points
out on appeal, this clearly provides no disincentive against respondents, and others, attempting
such a scheme in the future. We cannot conclude that the probate court abused its discretion in
reaching this conclusion.5




4
  Although David’s Accounting provides that the total assets were $834,107.38, there is an error
in the “Funds transferred into a checking account.” $2,000 is missing from the total. This amount
must therefore be included in the total trust value.
5
 We also reject respondents’ attempts to frame the issue under statutes applicable to trustees.
LuAnn was not a trustee. The probate court found that she created an invalid trust and forged the
decedent’s signature. Kathleen Jansen was the trustee named by the valid trust, not LuAnn.


                                                -7-
                                    D. TREBLE DAMAGES

         Finally, we reject petitioner’s argument in her cross-appeal that the probate court abused
its discretion by refusing to award treble damages.

        “When interpreting a statute, [this Court] must ascertain the Legislature’s intent,” which is
accomplished “by giving the words selected by the Legislature their plain and ordinary meanings,
and by enforcing the statute as written.” Griffin v Griffin, 323 Mich. App. 110, 120; 916 NW2d
292 (2018) (quotation marks and citation omitted). If a statute is unambiguous, it must be applied
as plainly written. McQueer v Perfect Fence Co, 502 Mich. 276, 286; 971 NW2d 584 (2018). This
Court may not read something into the statute “that is not within the manifest intent of the
Legislature as derived from the words of the statute itself.” Id. (quotation marks and citation
omitted). MCL 600.2919a provides:

              (1) A person damaged as a result of either or both of the following may
       recover 3 times the amount of actual damages sustained, plus costs and reasonable
       attorney fees:

               (a) Another person’s stealing or embezzling property or converting property
       to the other person’s own use.

              (b) Another person’s buying, receiving, possessing, concealing, or aiding in
       the concealment of stolen, embezzled, or converted property when the person
       buying, receiving, possessing, concealing, or aiding in the concealment of stolen,
       embezzled, or converted property knew that the property was stolen, embezzled, or
       converted.

        This statute uses the permissive word “may” rather than a mandatory word such as “shall,”
which denotes that the probate court has discretion rather than an affirmative duty to award treble
damages to a party. See Mull v Equitable Life Assurance Society of the United States, 444 Mich.
508, 519; 510 NW2d 184 (1994) (discussing the generally permissive nature of the word “may”).
Petitioner offers no authority demonstrating that the probate court was required to give treble
damages. Petitioner’s arguments essentially are that, because the probate court found conversion,
it was required to award such damages. Under the statute’s plain language, this is an incorrect
statement of the law. Nothing required the probate court to award these damages. We conclude
that the probate court did not abuse its discretion.

       Affirmed.


                                                              /s/ Colleen A. O’Brien
                                                              /s/ Kathleen Jansen




                                                -8-